Citation Nr: 1138195	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  04-09 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Gary Berg, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to September 1965.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  

The Veteran presented testimony at a hearing at the RO before the undersigned Veterans Law Judge in August 2006.  Unfortunately, a transcript of that hearing could not be prepared.  Therefore, the Veteran was informed of his options for another Board hearing.  In June 2008, he was afforded a videoconference hearing before another Veterans Law Judge.  A transcript of that proceeding is of record.

In a July 2008 decision, the Board denied the Veteran's appeal.  The Veteran appealed the denial of his claim to the United States Court of Appeals for Veterans Claims (Court).  The Court issued an Order in June 2009, granting a joint motion of the parties and remanding the matter to the Board for action in compliance with the joint motion.  In November 2009, the Board remanded the case to the originating agency for further development.  The case has since been returned to the Board for further appellate action.

The Veterans Law Judge, who presided at the June 2008 videoconference hearing, is no longer employed by the Board.  In August 2011, the Board sent the Veteran a letter informing him of his options for a new hearing before the Board and that the Board would assume that he did not desire another Board hearing if he did not respond to the letter within 30 days.  The Veteran has not responded to the letter.


REMAND

Following its review of the pertinent evidence in this case, the Board has determined that none of the medical opinions of record is adequate for adjudication purposes and that the Veteran should be afforded another VA examination to determine the etiology of his bilateral pes planus.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be afforded a VA examination by a podiatrist, who has not previously examined him, to determine the nature and etiology of the Veteran's bilateral pes planus.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and the review of the claims folder, the podiatrist should respond in the affirmative or negative to the following questions:

Is there a 50 percent or better probability that the Veteran's bilateral pes planus permanently increased in severity during service and if so was the increase in severity during service clearly and unmistakably due to natural progress?  

If the podiatrist is of the opinion that the pes planus did not permanently increase in severity during service, he or she should provide an opinion as to whether there is a 50 percent or better probability that the pes planus increased in severity after the Veteran's discharge from service because of the Veteran's active service.

The rationale for each opinion expressed must also be provided.  For purposes of the opinion(s), the podiatrist should assume that the Veteran is a reliable historian.  The podiatrist should specifically address the treatment in service for calluses and plantar warts, and should consider and address the other medical opinions of record.

If the podiatrist is unable to provide the required opinion(s), he or she should explain why he or she is unable to do so. 

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claim based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


